DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8 & 11-14 are currently pending on the application, of which claims 1, 5, 7, and 11 have been amended and claims 9-10 are cancelled.
The previous claim objection and rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims.
The objections to the specification and the drawings are maintained, see “Drawings” and “Specification” headings for further explanation as to why the objections are maintained. It is noted that the objections to the drawings and specification are provided in the alternative interpretation of claim 11 described under the 35 U.S.C. § 112 heading.

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. It appears as though amended claim 1 merely recites the limitations of cancelled claims 9-10, thus the rejection to claims 9-10 still apply and therefore claim 1 is still rejected under the same line of reasoning.
Regarding arguments to claims 9-10 examiner cites to Alexander to indicate the teaching of agitating, satellizing, slowing down and repeating providing uniform distribution of an additive (Alexander [0101, 0103]) and that including such a feature during time correlating to .

Information Disclosure Statement
The information disclosure statement filed 12/23/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has Specifically, attention is drawn to the NPL provided of the office action by the Chinese Patent Office, which is not listed in the IDS.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 11; the stopping of step (a) after reaching the preset water level and alternately rotating the tub at the two speeds repeatedly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Specifically, it appears that Fig.6 is meant to depict the process steps of the claimed invention. However, the point where a preset water level and turning off the water supply of step (a) appears to be ref S5, in which the drum does not appear to alternately spin at the two speeds repeatedly. It appears as though the repetition of spinning the tub at the two speeds is denoted as refs S41-S45 which is prior to the stopping of the water supply and the preset water level.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The disclosure is objected to because of the following informalities: The specification does not appear to recite support for the claim limitations found in claim 11, specifically the stopping of step (a) after reaching the preset water level and alternately rotating the tub at the two speeds repeatedly. Specifically, [0068-0072] appear to describe the process after stopping the supply of water and [0060-0068] describe the process of repeating the alternating rotation speeds of the drum. However examiner cannot find support for the repeated drum rotation at the two speeds occurring when the water supply is turned off. The support for claim 11 should be amended into the specification without introducing new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the amendment of including the term “after” raises ambiguity as to whether the repeated alternating rotation of the tub occurs after the stoppage of step (a) and after the water has reached a preset level, or if the water level is merely reached during a repeated alternating rotation of the tub. It is believed the latter is meant and not the former, as seen in Fig.6 and [0061-0063, 0068-0072] of the instant application and will be interpreted thusly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, & 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US20140033449A1) in view of Kim (KR20010077292A) and Alexander et al (US20170159223A1), hereafter Im, Kim, and Alexander.
Regarding claim 1, Im discloses a washing machine comprising: an tub (Fig2 ref 132) containing water; a drum (Fig.2 ref 134) rotatable installed in the tub for accommodating laundry; a dispenser (Fig.2 ref 117) for supplying detergent in the tub [0047]; a spray nozzle (Fig.7 ref 50 in conjunction with Fig.5) for spraying water into the drum [0084]. The method comprising supplying water and detergent into the tub via the dispenser [0153]; supplying water into the drum via the spray nozzle while the water is supplied via the dispenser [0052, 0153]. Im does not teach the dispenser directly supplying water and detergent to the drum or the drum rotating at speed which laundry adheres to the inner surface to the drum, however such features are known in the art as evidenced by Kim and Alexander.
Kim discloses a washing machine method for decreasing detergent dissolving time and increasing washing performance (abstract) by supplying water and detergent from a container into a drum (abstract, see also Figs.2 & 5 in conjunction with page 2 5th to last paragraph) and rotating the drum at a high speed (page 2 3rd to last paragraph). Kim and Im are analogous in the art of washing machines. Alexander discloses a washing machine (Figs.1-2A) with various method for dispensing fabric enhancers which include detergent (abstract) to uniformly distribution said fabric enhancers to laundry [0007]. The machine have a nozzle (Fig.1A ref 66b) Alexander also teaches the drum rotates alternately at a cloth dispersion speed (see Alexander Fig.7B refs 641, 644) and a cloth wetting speed (Alexander Fig.7B ref 643) and the process is repeated (Alexander [0103] see also Fig.7B arrow). The process of using various speeds and repeating the steps allows for water and detergent to circulate and uniformly disperse detergent to the laundry (Alexander [0101, 0103]). The agitation and slowing down reads on a cloth dispersion speed since the speed is less than that off the satellizing speed and thus the centrifugal force no longer holds the laundry to the inner surface of the drum thereby shifting it. Alexander and Im are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine and method of Im to include a nozzle from the dispenser to the drum such that detergent and water can be supplied to the drum in order to increase washing performance and decrease detergent dissolving time (Kim abstract) while also spinning the tub at a satellizing speed during the dispensing of the detergent in order to uniformly provide detergent to the laundry and improve washing performance (Alexander [0097]). Since the Im discloses that the dispenser and the spray nozzle supply water at the same time and the modification provides rotating the drum while dispensing, the nozzle sprays would spray water during dispensing and rotate the drum while spraying. One of ordinary skill in the art would have further modified Im to include the agitate, satellize, slow down, and repeat steps within step (c) in order increase the uniformity of which the detergent is applied to the laundry (Alexander [0103]). Further, since the process is occurring in step (c) during which time water is spraying from the dispenser and the spray nozzle, the modification would also provide the alternating speeds occurring during the spraying of the nozzle.
Regarding claim 2, Modified Im teaches the method of claim 1, wherein Im also shows hot water and cold water supply (see Fig.2) having corresponding hot and cold water hoses leading to a dispenser (Fig.2 refs 131e & 131g). Further, the washing machine has a control panel (Im Fig.12) on which selection of temperature can be made, and the control panel includes a warm setting. Since the only hot water line is sent to the dispenser, and there is no external warm water supply shown the warm water must be a combination of the cold and hot water flows and must flow through the dispenser. Thereby detergent is supplied into the inner tub via the cold water and hot water at the same time.
Regarding claims 4-6, Modified Im teaches the method of claim 1, wherein the water supply through the spray nozzle is performed for a preset time (see Im [0144] stating that all cycle times are based on laundry amount, thus spray nozzle preset time is based on laundry amount as well). Further the dispenser supply, nozzle supply, and rotating of the drum at the cloth wetting speed are performed at the same time (see claim 1), and the rotating continues even after a preset water level in the tub is reached (see Im Fig.14 ref 211b-211c, in conjunction with [0158, 0160]). Thus the drum is rotated at the wetting speed repeatedly and continuously until said time that the water level reaches the preset level. Furthermore, when the water level reaches a preset water level, then the supply through the dispenser is stopped (Im [0158, 0160])
Regarding claims 7-8, Modified Im teaches the method of claim 1, wherein after the water/detergent supply and spinning, otherwise known as step (c), the spray nozzle is stopped  and when the water level reaches a preset water level the water through the dispenser is stopped (Im Fig.14 turbo washing after water supply, also [0167] stating that the water level is set prior .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US20140033449A1), Kim (KR20010077292A), and Alexander et al (US20170159223A1) as applied to claim 2 above, and further in view of Im et al. (US20110099732A1), hereafter Im, Kim, Alexander, and I1 respectively.
Regarding claim 3, Modified Im teaches the method of claim 1, but does not teach the step a-2 occurring after step a-1 for a preset time. However, the control of water supply to achieve a desired water temperature is known in the art, as evidenced by I1.
I1 discloses a control method for a laundry machine (abstract), wherein a supplying washing liquid comprises supplying cold water for a period of time, measuring the temperature of the supplied water, and then supplying warm water prior to a wash cycle (see Fig.12). Such a method allows for control of washing water to a supplied temperature, in this case approximately 15 Celsius [0278]. One of ordinary skill in the art knows however that such a feature can be utilized for any desired temperature. Further, the benefit of supplying water at approximately 15 Celsius is allowing for loosening of protein components without solidifying them to the laundry [0209].
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US20140033449A1), Kim (KR20010077292A), and Alexander et al (US20170159223A1) as applied to claim 1 above, and further in view of Hendrickson et al. (US20100000573A1), hereafter Kim, Im, Alexander, and Hendrickson respectively.
Regarding claim 11, Modified Im teaches the method of claim 1, wherein the drum speed alternates between a cloth wetting speed and cloth dispersion speed are repeated during a duration of a detergent/water supply phase and the water supply occurring until a preset water level is reached (Im [0158], starting of laundry wetting stops said water supply through dispenser) but does not teach step (a) being stopped when a level of water has been reached. However stopping a dispenser supply based on an amount of water is known in the art as evidenced by Hendrickson.
Hendrickson discloses a washing machine (Fig.1) having a dispenser (Fig.1 ref 20) and a valve system (Fig.1 refs 26, 27, 48), wherein a method of controlling a dispenser outflow is based on water volume and detergent concentration [0029] to prevent too high of a concentration [0039] from damaging laundry [0002]. Thus water flow through a dispenser is stopped when a desired concentration is achieved.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the machine and method of Modified Im to include the valve and .
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US20140033449A1), Kim (KR20010077292A), Alexander et al (US20170159223A1), and Hendrickson et al. (US20100000573A1) as applied to claim 11 above, and further in view of Lee et al. (US20180087198A1), hereafter Im, Kim, Alexander, Hendrickson, and Lee respectively.
Regarding claim 12, modified Im teaches the method of claim 11, but does not teach detecting a cloth amount after supplying water through the dispenser has stopped, while rotating the drum. However such a method is known in the art as evidenced by Lee 
Lee discloses a washing machine (abstract) with a method of determining the weight of the laundry after it has been wetted [0379], wherein the detection uses the rotation of a tub [0383]. Such a method prevents wasting of water and power by supplying excess water [0380]. Im and Lee are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the machine and method of modified Im to include the wet laundry detection process of Lee in order to prevent wasting of water and power (Lee [0380]) thereby making the process more efficient.
Regarding claims 13-14, modified Im teaches the method of claim 12, wherein cold water is supplied via dispenser (Im [0161]) after detecting the cloth amount (Im Fig.14 ref 211d) and the cold water supply is terminated after reaching a preset final water level (Im [0162]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang et al. (US20120159717A1) discloses a washing machine with a circulation line and water supply line through a detergent box and into a tub (Fig.3). Jang further discloses the tub rotating at different rotation speeds (Fig.4) depending on the cycle and desired cleanliness and sound levels. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Im et al. (US20100325815A1) discloses a washing machine having a water supply during rotation of a tub (abstract) at a lower speed [0015, 0031] for improved wetting of laundry.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinshi (CN101397743A) discloses a washing machine that supplies water to both a detergent dispenser and nozzle (Fig.1 refs 37, 38a, and 38b) at the same time (steps 112-117, 202-207, 216-221, 304-309, 404-409) to reduce costs and antimicrobial supply time while increasing uniformity (abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711